DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Reasons for Allowance
Claims 1-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a display member including a display module and a first non-folding region, a second non -folding region, and a folding region defined in the display module; 
a supporting layer disposed on the display member;
an adhesion layer disposed between the display member and the supporting layer; and 
a compensation layer attached to the adhesion layer and overlapped with the folding region; 
a cushion layer disposed below the supporting layer; and 
a supporting plate disposed below the cushion layer.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. Specifically the arrangement of each layer that is provided with respect to the display member, compensation layer attached to the adhesion layer the support layer and the adhesion layer disposed between the display member and the support layer, the cushion layer disposed below the support layer and the support plate disposed below the cushion layer, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Furthermore, the remarks provided with respect to the Lin prior art and Jung prior art are found persuasive and the newly amended limitation which incorporates in part the limitation of claim 14 is not taught by either of those prior arts. Additionally, applicant has provided statement regarding commonly owned for the Shin prior art that was cited in the previous office action to exercise the 35§USC102(b)(2)(C) exception.  Furthermore, none of the prior arts of record teach the specific arrangement of each of the layers and plate as provided by the applicant, thereby when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


The primary reason for allowance of independent claim 20 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a display member including a first non-folding region, a second non-folding region, a folding region and a display module, wherein the display module member has a first state and a second state, wherein, in the first state, the display member is configured to be flat, and in the second state, the folding region is bent;
a supporting layer comprising a first supporting layer and a second supporting layer spaced apart from each other in a region corresponding to the folding region; 
an adhesion layer including a first adhesion layer and a second adhesion layer, wherein the first adhesion layer is disposed between the display member and the first supporting layer, and the second adhesion layer is disposed between the display member and the second supporting layer; and 
a compensation layer including a first compensation layer and a second compensation layer, wherein the first compensation layer is attached to the first adhesion layer, and the second compensation layer is attached to the second adhesion layer, wherein the first compensation layer is disposed between the first adhesion layer and the first supporting layer, and the second compensation layer is disposed between the second adhesion layer and the second supporting layer, 
wherein each of the first and second compensation layers is overlapped with the folding region and is not overlapped with the first and second non-folding regions, and 
wherein, in the second state, the first compensation layer and the second compensation layer are not in contact with a top surface of the display member and face each other.

The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 20 and the function/operation of the claim 20 as described is not taught in any of the prior art(s) of record. Specifically display member, the supporting layer, the adhesion layer, the compensation layer and the specific location of the compensation layer to be between the adhesion layer and the support layer as provided in the claim, and such that the  wherein each of the first and second compensation layers is overlapped with the folding region and is not overlapped with the first and second non-folding regions, and wherein, in the second state, the first compensation layer and the second compensation layer are not in contact with a top surface of the display member and face each other, at least the highlighted configuration in combination of the remaining limitation of the entire claim 20 and the function/operation of the claim 20 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Furthermore, the remarks provided with respect to the Lin prior art and Jung prior art are found persuasive and the newly amended limitation is not taught by either of those prior arts. Additionally, applicant has provided statement regarding commonly owned for the Shin prior art that was cited in the previous office action to exercise the 35§USC102(b)(2)(C) exception. Furthermore, none of the prior arts of record teach the specific arrangement of each of the layers and plate as provided by the applicant, thereby when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841